The principal dispute in this case relates to the location of the north boundary line of the land conveyed by Brandegee and Williams to Waller and Hislop. The plaintiff contends that that line is the south boundary of the land held by Williams in severalty, while the defendants claim that it is the south stone wall referred to in the finding, as shown on the copy of the map and survey.
We think the plaintiffs' contention is the right one. That the Purser land, when it was conveyed to Williams in 1887, was bounded on the north by the land owned by Williams in severalty, is not disputed; and that this same land, bounded northerly in the same way, was owned by Brandegee and Williams in common, when they delivered their deed to Waller and Hislop, is not disputed. In that deed they expressly bound the premises conveyed, northerly by "other lands of C. A. Williams," which statement, read in the light of the facts found, can only mean the land owned and held by Williams in severalty. Furthermore, they expressly say, in effect, that the land intended to be conveyed by them is the same land described in the deed from Purser to Williams in 1887; for such, we think, is the fair effect of the reference to that deed contained in the deed to Waller and Hislop. The fact that this reference is mistakenly made to a deed to both grantors, instead of to Williams alone, is of no special significance here, for the deed is otherwise clearly identified in the reference.
Here, then, we have two things: the express statement of the grantors that the land conveyed is bounded northerly on the severalty land of Williams, and the express reference to the Purser deed which emphatically says in effect that the land conveyed is the entire Purser land. If the deed had stopped here, no possible question could have arisen as to *Page 342 
the right of Waller and Hislop to the locus in quo under their deed from the defendants; but it does not stop here; it goes on to say that the conveyed premises are also described "in a map and survey of the same" made by Daboll  Son in July, 1892. The trial court found the north boundary line of the land described in said "map and survey" to be the south wall described in the finding, and not the south line of the land owned by Williams in severalty, and held that this description was the controlling one.
Now, assuming, without deciding, that the map and survey clearly showed the south wall as the boundary line, we think the court erred in holding that this was the controlling description. The map was not attached to the deed, was not recorded, nor, so far as appears, was it intended to be recorded, and, so far as appears, it was never seen by Waller and Hislop, or otherwise called to their attention. The intent of the parties to a deed, as to what is conveyed by it, must be ascertained from the deed itself, read in the light of the surrounding circumstances, and when found must control. The grantors in the deed in question say, in effect, that it includes all the land held by them in common, under the Purser deed, and extends northerly to the land owned in severalty by Williams. This is a particular, certain, definite description, about which there can be no dispute. They then add, in effect, that this same land is also described in a certain map and survey; and they are mistaken as to this. The fact that they mistakenly thought all the land held in common was also described in the map and survey, does not throw any doubt upon their prior intention, clearly expressed, to convey all that land.
Without resorting to any technical rules of interpretation, we think that under the circumstances of this case the conflicting addition, if it be one, to the description caused by a reference to the map, should have been rejected, and that the trial court should have held that the plaintiff was the owner of the locus in quo.
In this view of the case it becomes unnecessary to consider any of the other questions made in the case. *Page 343 
   There is error, the judgment is set aside, and the case remanded to be proceeded with according to law.
In this opinion the other judges concurred.